Citation Nr: 0808622	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-17 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right hip disorder.

2.  Entitlement to service connection for a left knee 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel




INTRODUCTION

The veteran had active service from June 1975 until June 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.

Further, in November 2004, the veteran requested review by a 
Decision Review Officer (DRO).  In a May 2005 statement of 
the case, a DRO addressed his claim de novo as part of the 
appeal process. See 38 CFR § 3.2600 (2007).  The Board 
accordingly considers the claim to have been properly 
adjudicated at the RO level, including for purposes of 
appellate review.

The issue of entitlement to service connection for a left 
knee condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By decision dated in August 1991, the Board denied the 
veteran's claim for service connection for a right hip 
disorder; in May 1999, the Board denied an application to 
reopen the same claim.  

2.  The veteran did not appeal an October 2000 rating 
decision again declining to reopen the claim for service 
connection for a right hip disorder.  After one year, that 
decision became final.

3.  Evidence presented since the October 2000 rating 
decision, when viewed by itself or in the context of the 
entire record, does not relate to an unestablished fact 
necessary to substantiate the claim for a right hip disorder.


CONCLUSIONS OF LAW

1.  The October 2000 rating decision that denied the 
veteran's claim to reopen a claim for service connection for 
a right hip condition is final. 38 U.S.C.A. § 7105(c) (West 
2002).

2.  Evidence received since the October 2000 rating decision 
is not new and material and the veteran's claim is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002).  When a veteran seeks to reopen a claim based on new 
evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Smith v. West, 12 Vet. 
App. 312 (1999).

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991);  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996);  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulations define "new" as not previously submitted and 
"material" as evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  If the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith, supra.  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  

Historically, the Board denied a claim for a right hip 
condition in an August 1991 decision on the basis of lack of 
chronic disability shown in service and no medical nexus.  In 
April 1995, the veteran again filed a claim for a right hip 
disorder, which was remanded by the Board, but ultimately 
denied by decision dated in May 1999.  

In December 1999, the veteran again filed a claim to reopen 
his service connection claim for a right hip disorder.  The 
RO denied the claim in October 2000 on the basis that new and 
material evidence had not been submitted.  He did not appeal 
this decision and it became final.  See 38 C.F.R. § 7105.  
The RO's October 2000 decision represents the last final 
disallowance of entitlement to service connection for a right 
hip condition.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the previously denied claim.  The RO 
denied the veteran's claim to reopen his service connection 
claim based on a lack of new and material evidence in an 
September 2004 rating action that is the basis for the 
present appeal.  

The evidence of record at the time of the October 2000 rating 
action denying the veteran's request to reopen his service 
connection claim for a right hip condition included private 
treatment records, VA treatment records, and statements in 
support of his claim, including lay statements from his 
family and friends. 

Evidence submitted since the last final denial of entitlement 
to service connection includes private treatment records from 
EAP, Inc. showing that the veteran has a history of 
osteoarthritis of the hips.  This evidence also documents his 
continued complaints of significant hip discomfort.  

While new, in that it was not previously considered by the 
RO, this evidence establishes that the veteran had been 
diagnosed with arthritis of the right hip; however, any new 
evidence referencing confirmation of a known fact is, 
necessarily, cumulative.  More significantly, none of this 
evidence relates to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim because it does not related the 
veteran's right hip condition to military service.

The veteran also submitted an article from Sergeants' 2001 
Enlisted Almanac that summarizes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
This evidence also does not related to an unestablished fact 
necessary to substantiate his claim.  

The Board acknowledges an opinion from a private physician 
dated July 2004 finding that to a reasonable degree of 
medical certainty that the veteran's hip arthritis may have 
been caused or aggravated by his injury.  In regard to the 
injury the physician was referring to, he explains that 
"according to the records he [the veteran] has provided me, 
he suffered an injury to his hip while in active-duty in 1977 
. . ."  However, the Board places less probative value on 
the opinion for several reasons.  

First, this opinion was arrived at based solely on the 
veteran's reported history provided to the examiner that he 
injured his hip in-service.  To this end, the Board finds the 
veteran's statements to be inconsistent with the evidence of 
record and of little probative value.  The Veterans Claims 
Court has held that the Board is not obligated to accept 
medical opinions premised on the veteran's recitation of 
medical history.  See Godfrey v. Brown, 8 Vet. App. 113 
(1995).  

Further, reliance on a veteran's statements renders a medical 
report incredible only if the Board rejects the statements of 
the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992) for the proposition that Board may not disregard a 
medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran); see 
also Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (finding 
Board may reject medical opinion based on facts provided by 
the veteran previously found to be inaccurate); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (finding Board is not 
bound to accept uncorroborated account of veteran's medical 
history but must assess the credibility and weight of the 
evidence provided by the veteran rejecting it).

Here, the veteran's reported history is not otherwise 
supported by the evidence of record.  To the contrary, the 
evidence reflects that he received treatment in-service for 
right leg pain on a few isolated occasions, each time it was 
treated without residuals.  Most notably, such treatment was 
not for a right hip, as Dr. C relied on when making his 
conclusion.  Therefore, the examiner's reliance on such 
history lessens the probative value of his conclusions.  

Moreover, a similar piece of evidence was in the record at 
the time of the October 200 rating decision.  Specifically, 
in August 2000 correspondence, Dr. D stated that the 
veteran's old injuries and old arthritis changes probably 
resulted from the injury in 1977.  After evaluating that 
opinion, the October 2000 rating decision concluded that such 
evidence did constitute new and material evidence and was 
essentially duplicative.  

Similarly, the July 2004 opinion of Dr. C is neither new nor 
material since it does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim because lacks 
probative value.  

The Board acknowledges the veteran's statements asserting a 
relationship between his right hip disability and active duty 
service.  However, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  See Layno v. 
Brown, 6 Vet. App. at 470; Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  This 
evidence is also neither new, as it was previously before 
agency decisionmakes, nor material as it does not raise a 
reasonable possibility of substantiating the claim. 

In sum, the Board finds that the additional evidence received 
subsequent to the October 2000 decision is not new and 
material, does not raise a reasonable possibility of 
substantiating the veteran's claim, and does not warrant 
reopening of the claim for service connection.  Accordingly, 
the RO's October 2000 decision is final and the veteran's 
claim to reopen is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
June 2004 included the criteria for reopening a previously 
denied claim and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided.  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim to reopen service connection.  
Any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the veteran submitted private treatment 
records.  Moreover, a specific VA medical examination is not 
needed to consider whether the veteran has submitted new and 
material evidence but, rather, the Board has reviewed all the 
evidence submitted to the claims file since the last final 
denial.  Therefore, a remand for another VA examination or an 
opinion is not warranted.  See also 38 C.F.R. 
§ 3.159(c)(4)(iii) (2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

New and material evidence has not been received to reopen a 
claim of service connection for a right hip disability, and 
the benefits sought with regard to that claim remain denied. 


REMAND

With respect to the remaining claim of entitlement to service 
connection for a left knee disorder, the Board finds that VA 
did not satisfy its duty to notify.  Specifically, a June 
2004 letter from the RO characterized the claim for a left 
knee disorder as a request to reopen a previously denied 
claim requiring new and material evidence; however, the claim 
was an original service connection claim.  As such, the 
letter did not inform him of what evidence was required to 
substantiate a service connection claim and of his and VA's 
respective duties for obtaining evidence.  Thus, it does not 
satisfy VA's duty to notify.  For these reasons, additional 
development is needed.

Accordingly, the case is REMANDED for the following actions:

1. Issue a fully-compliant VCAA notice 
letter in accordance with 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159 (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If 
the benefit sought on appeal remains 
denied, issue a supplemental statement 
of the case and allow the appropriate 
period for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


